Action to recover money alleged to be due on a written contract. The appeal is (a) from an order dated May 21, 1956 vacating a judgment insofar as it imposes a condition that appellant file security for the payment of any judgment which may be recovered, (b) from an order dated October 1, 1956 denying appellant’s motion to modify the order of May 21, 1956 and (c) from an order dated June 8, 1956 denying, on appellant’s consent and without prejudice, its motion to dismiss the complaint for legal insufficiency. Order dated May 21, 1956 insofar as appealed from and order dated October 1, 1956 affirmed, with $20 costs and disbursements. No opinion. Appeal from order dated June 8, 1956 dismissed, without costs. The order is not appealable. (Belfi v. International Commercial Corp., 277 App. Div. 787; Weinrib v. American Binder Co., 270 App. Div. 914; Kennedy v. Mahoney, 281 App. Div. 831; La Bue V. Tilo Roofing Co., 282 App. Div. 710.) Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.